Electronically Filed
                                                        Supreme Court
                                                        SCWC-30460
                                                        02-DEC-2011
                                                        03:21 PM


                            NO. SCWC-30460


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I


        STATE OF HAWAI'I, Respondent/Plaintiff-Appellee, 


                                  vs.


     JOHN APELE KALUAU, III, Petitioner/Defendant-Appellant.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

               (ICA NO. 30460; CR. NO. 09-1-0262K)


        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

(By: Recktenwald, C.J., Nakayama, and Duffy, JJ., with Acoba, J.,

  dissenting separately, and McKenna, J., dissenting separately)


          Petitioner/Defendant-Appellant John Apele Kaluau, III’s


application for writ of certiorari filed on October 24, 2011, is


hereby rejected. 


          DATED:     Honolulu, Hawai'i, December 2, 2011.

Jeffrey A. Hawk                    /s/ Mark E. Recktenwald

on the application for

petitioner/defendant-              /s/ Paula A. Nakayama

appellant.

                                   /s/ James E. Duffy, Jr.

Linda L. Walton on the

response for respondent/

plaintiff-appellee.